Citation Nr: 1134410	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  03-17 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1151. 

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Eligibility for Survivors' and Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, of the United States Code. 


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney at Law



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to May 1965.  He died in May 1999. The appellant is his widow.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2002 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in March 2005, but was remanded for additional development.  After the appeal was returned, the Board issued a decision which denied both of the appellant's claims in August 2007.

The appellant appealed the August 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was submitted to the Court in February 2008.  The Court granted the motion in a February 2008 Order, and remanded the appeal to the Board for further consideration in accordance with the instructions in the Joint Motion.  The Board remanded the appeal for the development requested in the Joint Motion as well as other matters that had been raised by the appellant's attorney in July 2008.  The Board also noted that the appellant's attorney had raised the issue of entitlement to service connection for the cause of the Veteran's death, and referred this issue to the RO for initial consideration.  

The claim for service connection for the cause of the Veteran's death was denied in a May 2009 rating decision.  The appellant submitted a notice of disagreement with this decision and, after the issuance of a statement of the case, also submitted a substantive appeal.  Therefore, the appeal of service connection for the cause of the Veteran's death is now also before the Board.  

The appellant appeared at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of this hearing is contained in the claims folder. 

As for the development requested in July 2008, much of it has been completed.  Unfortunately, for reasons that will be discussed below, the Board will find that an additional remand is required in order to complete one aspect of the development that was requested in July 2008, and to address other matters raised by the appellant's attorney.  Therefore, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran's death was due to medical treatment he received from the VA medical center (VAMC) in Cleveland, Ohio.  In particular she contends that the pneumonia and urinary tract infection caused by the Methicillin Resistant Staphylococcus Aureus (MRSA) that he contracted during VA hospitalization after his October 1998 heart surgery was the same staph infection that caused his death in May 1999.  She believes that this infection was incurred by the Veteran due to poor cleaning and infection control methods by VA during the hospitalization. 

In the alternative, the appellant contends that the cause of the Veteran's death was due to events in active service.  She argues that his diabetes began during service, and notes that the Veteran was treated for a kidney disability at a private hospital shortly after discharge.  The appellant believes that the Veteran's kidney problems demonstrate that he developed either his diabetes or his hypertension during service, both of which she argues contributed to his death by making him more susceptible to the infections that led to his demise.  Finally, the appellant notes that the Veteran participated in voluntary research at Naval Medical Research Unit #4 in 1963, and that this testing included exposure to histoplasim.  She has submitted medical research stating that exposure to histoplasim leads to an increased risk of stroke, and notes that the Veteran's death certificate lists his stroke as a contributing cause of death.  

At the May 2011 hearing, the appellant's attorney stated that she had contacted the Navy directly in order to obtain additional information about the medical testing conducted at Naval Medical Research Unit #4.  She notes that the Navy sent a medical study based on this research, told her that there were two other studies based on this research, and said that these other two studies would be forthcoming.  However, she stated that the other two studies had never been received.  She requests that VA assist her in obtaining these studies.  The attorney's contentions are confirmed in an October 2009 letter from the Department of the Navy noting that there are two articles pertaining to the medical research.  The Board agrees that it has a duty to assist the appellant in obtaining all records that are potentially relevant from federal sources.  38 C.F.R. § 3.159(c) (2010).

The appellant and her attorney also testified at the May 2011 hearing that the Cleveland VAMC where the Veteran's heart surgery was conducted was investigated due to irregular procedures regarding cleanliness and the spread of infection at approximately the time of the Veteran's October 1998 surgery.  They have requested that a copy of this investigation be obtained for the record.  The Board agrees that given the appellant's contentions and the death of the Veteran due to infection that any such study would be potentially relevant.  

Although the Veteran's claims folder was forwarded to a VA examiner for an opinion pertaining to the cause of the Veteran's death following the July 2008 remand, other potentially relevant information has been received since these opinions were formulated.  This includes the report of a medical study entitled Association between Histoplasma Exposure and Stroke.  The evidence shows that the Veteran was exposed to histoplasma as part of the voluntary research in which he participated during service, and that stroke is listed as a contributing factor to the cause of the Veteran's death.  The Board finds that this information must be forwarded to another VA physician for comment and to ascertain whether or the previous opinion is affected.  

Similarly, although private medical records showing treatment for the Veteran's 1965 kidney colic were of record at the time the previous medical opinions were obtained, the examiner did not comment as to whether or not the Veteran's kidney condition was related to either his diabetes or hypertension, and would therefore be evidence that one or both of these disabilities existed during service.  The Board agrees that a medical opinion that addresses this contention is necessary.  

Finally, the Board notes that the previous examiner was asked to opine whether or not, based on what a reasonable health care provider would have foreseen, it was as likely as not that the proximate cause of the Veteran's death was an event not reasonably foreseeable.  Instead of answering this question as part of the opinion provided in October 2009, the examiner stated that it was irrelevant, as the surgery had to be performed in order to sustain the Veteran's life.  Unfortunately, while that may be the case from a medical standpoint, an answer to this question must still be obtained in order for the Board to address the matter with the necessary legal standard.  

As for the appellant's claim for DEA under Chapter 35, Title 38, the Board notes that this claim is dependent on the outcome of her other claims.  Therefore, further consideration of this appeal is deferred until completion of the development requested below. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Department of the Navy, Naval Medical Research Center, in Silver Springs, Maryland, and request the two remaining articles cited in their October 2009 letter regarding the voluntary research at Naval Medical Research Unit #4 in 1963 or other similar research.  Associate these articles with the claims folder after they have been obtained.  If they are not longer available, a finding to that fact should be made in the record.  Documentation of the attempts made should be associated with the claims folder.

2.  Obtain any studies, inspection reports, or related documents pertaining to cleaning and sterilization procedures and the spread of infections that were made of the Cleveland VAMC between 1997 and 1999.  Associate these reports with the claims folder.  If it is ascertained that there are no such studies or reports, or that they are no longer available, a finding to that fact should be made in the record.  

3.  After any records requested above have been obtained and associated with the record, or determined to be unavailable, forward the Veteran's claims folder to a VA examiner in the appropriate specialty who has not previously issued an opinion in this matter in order to obtain an opinion as to the cause of the Veteran's death.  After a review of the record, the examiner must state whether it is as likely as not that any of the causes of the Veteran's death were incurred due to active service.  The examiner should specifically comment as to whether the Veteran's diabetes, hypertension, stroke, or heart disease was initially incurred during or due to active service.  The examiner should comment on the private medical records regarding the 1965 treatment for the Veteran's kidney disorder, and state whether it is as likely as not this constitutes evidence that either the Veteran's diabetes or hypertension that were diagnosed later in his life were already present at that time.  The examiner should also comment on the medical study entitled "Association between Histoplasma Exposure and Stroke" and whether or not such exposure made it as likely as not that the Veteran's stroke was the result of histoplasma exposure during service.  The examiner should also review and comment on the other medical studies submitted by the appellant or received from the Department of the Navy, and note whether or not these studies are relevant to the Veteran's history and subsequent death.  If the examiner is unable to provide any of the requested opinions without resort to speculation, this should be noted, and any evidence required to provide the opinion should be identified.  

4.  After the records requested above have been obtained or certification has been received that they are unavailable, send the Veteran's claims folder to a VA examiner in the appropriate specialty that has not previously provided an opinion on this matter in order to obtain an opinion as to the cause of the Veteran's death.  The examiner should be asked to review the claims folder and to then express each of the following opinions: 1) Is it as likely as not (50 percent probability or more) that the Veteran's death was due to carelessness, negligence, lack of proper skill, error in judgment, or similar fault on the part of the VA during his October 1998 surgery and subsequent care at the VA hospital and/or nursing facility? 2) Is it as likely as not that VA failed to exercise the degree of care that would be expected of a reasonable health care provider? 3) Based on what a reasonable health care provider would have foreseen, is it as likely as not that the proximate cause of the Veteran's death was an event not reasonably foreseeable?  The reasons and bases for all opinions should be discussed.  The examiner is instructed to provide all three parts of the opinion.  The examiner should also comment on any studies regarding cleanliness, sterilization procedures, or spread of infection at the Cleveland VAMC contemporaneous to the Veteran's treatment if they are obtained.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


